DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7, 9 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Quan Sun (“A 10-bit DAC with 2.9 μV Low Frequency Noise for High Performance MEMS Capacitive Accelerometer Application” IEEE 2015)


          In regards to claim 1, Quan Sun discloses a MEMS sensor detection device, characterized by comprising: (abstract; fig. 1, pgs 1-4)

          a readout circuit used for analog signal processing of the output signal of the MEMS sensor to generate detection voltage; (servo ASIC pg 1; pgs 1-4)

          a cancellation voltage generation circuit used for generating a gravity cancellation voltage according to the detection voltage, wherein the gravity cancellation voltage and the gravity acceleration are in a positive proportional relationship; (1. Introduction pg. 1; 3.1 Architecture; fig. 3 ‘offset acceleration cancellation circuit with respect to proof mass (an adjustment); fig(s) 1-4)

          a selection circuit used for selecting the detection voltage output in a feedback phase and selecting the gravity cancellation voltage output in a gravity cancellation 

          a feedback circuit used for generating a feedback voltage according to the output voltage of the selection circuit, wherein the feedback voltage is in a positive proportional relationship with the output voltage of the selection circuit. (fig. 1, 2. Application background pg. 2; abstract; pgs 1-4)  


          In regard to claim 2, Quan Sun discloses a MEMS sensor detection device of claim 1, (see claim rejection 1) characterized in that the cancellation voltage generation circuit comprises: a first low-pass filter used for low-pass filtering processing of the detection voltage to generate the gravity cancellation voltage.  (abstract; LPF fig. 1, ‘loop Filter’; fig(s) 4-5)



          In regards to claim 7, Quan Sun discloses a MEMS sensor detection device of claim 1, (see claim rejection 1) characterized by further comprising: a detection voltage output end used for outputting the detection voltage; a cancellation voltage output end used for outputting the gravity cancellation voltage. (pgs 1-4)


          In regards to claim 9, Quan Sun discloses a MEMS sensor system, comprising a MEMS sensor, characterized by further comprising a 14Patent Attorney Docket No.: 6106_0004 MEMS sensor detection device according to claim 1.  (fig(s) 1-5; pgs 1-4)


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quan Sun (“A 10-bit DAC with 2.9 μV Low Frequency Noise for High Performance MEMS Capacitive Accelerometer Application” IEEE 2015), in view of, Dupuie (US 6,035,694).

         Quan Sun teaches: 
          The MEMS sensor detection device of claim 1, (see claim rejection 1) 

          Quan Sun does not teach:

          characterized in that the selection circuit comprises a first switch and a second switch; 

          one end of the first switch being used for receiving the detection voltage, one end of the second switch being used for receiving the gravity cancellation voltage, and the other end of the first switch being connected with the other end of the second switch and serving as an output end of the selection circuit.  

          Dupuie teaches:
          characterized in that the selection circuit comprises a first switch and a second switch; (OA1, C1, S7, S8, 96, +VR, -VR fig. 4, ‘Electrostatic Force Feedback System’, ‘inverting input OPAMP’, ‘Center pin or lead’, ‘feedback capacitor’, ‘switches’, ‘Reference voltages’)

          one end of the first switch being used for receiving the detection voltage, one end of the second switch being used for receiving the gravity cancellation voltage, and the other end of the first switch being connected with the other end of the second switch and serving as an output end of the selection circuit.  (OA1, C1, S7, S8, 96, +VR, -VR fig. 4, ‘Electrostatic Force Feedback System’, ‘inverting input OPAMP’, ‘Center pin or lead’, ‘feedback capacitor’, ‘switches’, ‘Reference voltages’; 1-52 col. 2; 1-59 col. 6; 30-31 col. 9; fig(s) 4, 9, 13)

          It would have been obvious before the effective filing date of the invention to combine the ‘MEMS Capacitive Accelerometer Application’ of Quan Sun with the ‘Apparatus’ of Dupuie in order to improve the sensing capability of the MEMS Capacitor sensor by lowering the noise of the circuit.


Allowable Subject Matter

Claims 3-5, 8, 10-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852